DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9,10,13,15-17 and 21-25 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 9, 24 and 25, the references of record, either singularly or in combination, do not teach or suggest at least amended features 
“A gas detection device, comprising: 
an input interface that receives an input of supplementary information on an inspection image; 
a processor that: 
visualizes a gas by performing image processing on infrared image data in an inspection region imaged by an imaging device; 
detects the gas based on a result of the image processing; and displays: 
the inspection image reflecting the result of the image processing; 
detection time information indicating a detection time of the gas; 
reception time information indicating a time when the input of the supplementary information is received by the input interface; and 
a seek bar that has a time axis and shows the detection time information along the time axis, wherein the seek bar further shows a first time slot during which reliability of gas detection is determined by the processor to be low.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175